SeraCare Life Sciences Awarded Multiple Contracts from the CDC and NIH to
Support HIV Research
and the Accuracy of HIV Testing

-Total US Government funded dollars awarded to SeraCare exceeds $35 million over
the past two
years -

MILFORD, MA, September 29, 2009—SeraCare Life Sciences, Inc. (NASDAQ: SRLS)
today announced that the Company has been awarded two new contracts from the
Centers for Disease Control (CDC) and the National Institutes of Health
(NIH) and that a third existing contract has been expanded by the NIH to support
federally-funded HIV research and testing. These contracts represent a combined
$10.8 million in new funding if all options are exercised over the life of the
contracts.

“The government sector is an important customer of our services business and
these recent awards demonstrate SeraCare’s fundamental role in the support of
government-sponsored research projects and, specifically, our leadership
position in providing the highest quality services in support of HIV research
and testing,” said Susan Vogt, President and Chief Executive Officer of SeraCare
Life Sciences. “Moreover, we believe these types of projects may increase given
the influx of federal stimulus dollars for government sponsored research.”

Under a new contract awarded by the Centers for Disease Control (CDC) as part of
the CDC’s HIV-1 Rapid Test Proficiency Program, SeraCare will support efforts to
ensure that laboratories performing HIV-1 assays are achieving accurate results.
The Company will provide well characterized HIV-1 positive and negative plasma
and will test, dispense and distribute panels to approximately 650 laboratories
participating in this performance evaluation program, which is used as a
self-assessment tool for facilities performing HIV-1 rapid testing.. The
five-year contract is valued at over $3.6 million if all options are exercised
by the CDC.

Under a second new contract awarded by PPD, Inc. to support the NIH’s Division
for HIV Clinical Research Support Services, SeraCare will collect, characterize,
assemble and distribute a comprehensive panel of current worldwide HIV strains.
These efforts are designed to establish a standardized set of viral reagents to
help monitor and update blood screening and diagnostic assays—activities that
play a critical role in insuring that the world’s blood supply is safe—and to
assist in the development of vaccines for HIV. The 15 month contract is valued
at $2 million.

Under an expanded, existing contract with the NIH to support the National Heart,
Lung, and Blood Institute Biologic Specimen Repository, Contract #N01-HB-87144,
SeraCare will support the growth of the repository and quality control the
historic AIDS and AIDS-related studies in the collection in preparation for
anticipated broader use. The $5.2 million expansion increases the remaining
value of the contract over the next two years to $6.3 million.

About SeraCare Life Sciences:

SeraCare serves the global life sciences industry by providing vital products
and services to facilitate the discovery, validation and production of human
diagnostics and therapeutics. SeraCare’s innovative portfolio includes
diagnostic controls, plasma-derived reagents and molecular biomarkers,
biobanking and contract research services. SeraCare’s quality systems,
scientific expertise and state-of-the-art facilities support its customers in
meeting the stringent requirements of the highly regulated life sciences
industry.

Forward-Looking Statements:

This press release contains disclosures that are forward-looking statements
within the meaning of the Private Securities Litigation Reform Act of 1995 about
SeraCare Life Sciences, Inc. All statements regarding our expected future
financial position, results of operations, cash flows, dividends, financing
plans, business strategy, budget, projected costs or cost savings, capital
expenditures, competitive positions, growth opportunities for existing products
or products under development, plans and objectives of management for future
operations and markets for stock are forward-looking statements. In addition,
forward-looking statements include statements in which we use words such as
“expect,” “believe,” “anticipate,” “intend,” or similar expressions. Although we
believe the expectations reflected in such forward-looking statements are based
on reasonable assumptions, we cannot assure you that these expectations will
prove to have been correct, and actual results may differ materially from those
reflected in the forward-looking statements. Factors that could cause our actual
results to differ from the expectations reflected in the forward-looking
statements in this press release include, but are not limited to, failure to
maintain proper inventory levels, availability of financing, covenant
limitations in our existing credit facility, reductions or terminations of
government or other contracts, interruption in our supply of products or raw
materials, actions of SeraCare’s competitors and changes in the regulatory
environment. Many of these factors are beyond our ability to control or predict.

Contact Information:

SeraCare Life Sciences, Inc.
Gregory A. Gould, 508-244-6400
Chief Financial Officer
—or—
MacDougall Biomedical Communications
Sarah Cavanaugh, 781-235-3060
Investor Relations

